Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew David on 02/08/2021.

The application has been amended as follows: 

2.	(Canceled)
6.	(Canceled)
7.	(Currently Amended)  The storage module as claimed in claim 15
the contact bridge comprises a contact part and compression device; and
the compression device operates such that a force with which the contact part is compressed against one terminal of a storage cell rises as the temperature rises.
8.	(Currently Amended)  The storage module as claimed in claim 7, wherein

the compression device comprises a compression spring having temperature-dependent expansion, which compression spring is designed to compress the contact part against one terminal of the first or second 
10.	(Previously Presented)  The storage module as claimed in claim 15, wherein
the first storage cell comprises a cell winding, which is directly connected to the positive and the negative terminal, and which is at least partially enclosed by an insulating layer and a cell container; 
the storage module comprises a housing, in which the first storage cell and the second storage cell are arranged; 
the storage module comprises a plurality of groups of one or more storage cells, which are respectively mutually coupled via the or a third contact bridge, in order to constitute a series circuit arrangement of the groups of one or more storage cells; and
the storage module comprises a positive terminal and a negative terminal, which are constituted by a positive terminal of  the first, second, third, or a fourth storage cell or by a negative terminal of he first, second, third, or a fourth storage cell.
11.	(Currently Amended)  The storage module as claimed in claim 15, wherein
.[[;]]
13.	(Currently Amended)  The storage module as claimed in claim 15, wherein
the storage module comprises a plurality of groups of one or more storage cells, which are respectively mutually coupled via the or a third contact bridge, in order to constitute a series circuit arrangement of the groups of one or more storage cells.
14.	(Currently Amended)  The storage module as claimed in claim 15, wherein
the storage module comprises a positive terminal and a negative terminal, which are constituted by a positive terminal of he first, second, third, or a fourth storage cell or by a negative terminal of he first, second, third, or a fourth storage cell.
16.	(Canceled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722